Citation Nr: 0735065	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, and/or a neurological 
disorder, claimed as secondary to service connected anxiety 
disorder.

2.  Entitlement to service connection for a disability 
manifested by head pain, claimed as secondary to service 
connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1972 to October 1973.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the San Diego, California, VA Regional 
Office (RO).  The case was subsequently transferred to the 
Fort Harrison, Montana, RO.  A videoconference hearing was 
held before the undersigned in February 2007, at which time 
it was clarified that the issues on appeal were as stated on 
the preceding page.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  Systemic arterial hypertension is reasonably shown to 
have been aggravated by the veteran's service connected 
anxiety disorder.

2.  It is not shown that the veteran currently has a chronic 
disability entity manifested by head pain.


CONCLUSIONS OF LAW

1.  Secondary service connection is warranted for systemic 
arterial hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.310 (2007).

2.  Service connection for a disability manifested by head 
pain, including as secondary to service connected psychiatric 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to the issue of service connection for 
hypertension, inasmuch as the determination below constitutes 
a full grant of the claim being addressed, there is no reason 
to belabor the impact of the VCAA on this matter, since any 
error in notice content or timing is harmless.  

As to the claim of service connection for a head pain 
disability, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2004 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in 
November 2006 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The June 2005 statement of the case (SOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.  It also contained the 
complete text of 38 C.F.R. § 3.159.  A March 2006 letter 
provided notice regarding disability ratings and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA and private 
medical records.  He has not identified any additional 
evidence pertinent to the claim.  The veteran has been 
provided with a VA examination.  VA's assistance obligations 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.


II.  Factual Background

The veteran's service medical records (SMRs) do not show any 
findings of head injury, neurologic problems, a heart disorder, 
or high blood pressure.  On separation examination in September 
1973 pertinent clinical evaluations were normal.  

VA examination in January 1988 did not note any head or heart 
problems.  Blood pressure was 132/80.  

An April 1997 mental status examination diagnosed bipolar II 
disorder (provisional) and generalized anxiety disorder.  An 
August 1998 VA psychiatric examination diagnosed undifferentiated 
somatoform disorder.  

In January 1993, the veteran was seen in the emergency room of 
Marcus Daly Memorial Hospital with complaints of left lower chest 
pressure.  He reported no headache.  Blood pressure was initially 
noted as 150/96, however no cardiac diagnosis was made.  A 
follow-up February 1993 treatment record noted "(1) probable 
reflux esophagitis, possible myocardial ischemic pain; (2) 
smoking; (3) psychiatric disorder treated previously with Lithium 
not well treated at present.  Possibly contributing to all of the 
above."

A June 1998 Social Security Administration disability decision 
determined that the veteran was disabled due to depression, 
somatoform disorder, bipolar disorder, generalized anxiety, and 
herniated disc.

A June 2003 VA examination included a statement by the examining 
physician that "I do not think that the hypertension is due to 
or aggravated by the somatoform disorder, although the 
hypertension could be aggravated by anxiety."  EKG was normal on 
that examination.  The examiner indicated that "I am unable to 
state the type of heart disease, if any, that this patient has.  
I do think it is at least as likely as not that this patient's 
chest pain symptoms are related to his somatoform disorder."

VA psychiatric examination in June 2003 found anxiety disorder, 
not otherwise specified, with some panic symptoms.
A May 2006 VA examiner noted that the veteran "claims 
hypertension/mini-heart attacks secondary to mental health 
issues...systemic arterial htn is a cardiovascular disorder 
characterized by sustained elevated BP readings outside the 
normal range...Individuals with anxiety from any cause may develop 
elevated BP readings in response to anxiety.  Such readings 
however are temporary and are never the sustained variety that is 
seen in an individual with systemic arterial hypertension."  The 
veteran also reported that he suffered head pain secondary to 
being kicked in the head by a group of police officers in Long 
Beach, California; he reported being thrown head first onto a 
Volkswagen.  The veteran reported headaches and blackout spells 
as well as constant right-sided head pain.  On examination, the 
veteran was neurologically intact.  Computer tomography (CT) of 
the brain with and without contrast was normal.

The examiner stated that "there is no objective medical or 
clinical evidence to support the veteran's claims that he suffers 
from any cardiovascular or neurological condition, to include 
'mini heart attack,' hypertension...and/or blackout 
spells/headaches/head pain, that could be caused or aggravated by 
the service connected mental disorder, or that are caused or 
aggravated by any verified event in service."

A VA psychiatric examination in October 2006 diagnosed anxiety 
disorder with panic and intermittent explosive disorder.  

In July 2007, the Board sought a medical advisory opinion as 
to whether the veteran had a chronic cardiovascular 
disability, incuding hypertension, that could be related to 
his service connected psychiatric disorder.  In an August 
2007 Veteran's Health Administration (VHA) opinion, a VA 
physician board-certified in internal medicine and nephrology 
opined:  that the veteran has systemic arterial hypertension; 
that the veteran had cardiac disease that was consistent with 
his weight gain and obstructive sleep apnea, but was not 
ischemic cardiac disease; that it was unlikely that the 
veteran's arterial hypertension was caused by the service 
connected psychiatric disorder; that it was at least as 
likely as not that the veteran's service connected 
psychiatric disorder (through decreasing his compliance with 
CPAP with his taking his prescribed medications, and through 
interfering with his ability to lose weight) has aggravated 
the underlying cardiovascular condition, systemic arterial 
hypertension; and that it was not possible to state what the 
veteran's degree of disability was prior to the onset of 
weight- and sleep apnea-related hypertension.  

III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice- connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

Ischemic heart disease that could be related to the service 
connected psychiatric disorder has not been shown.  
Similarly, no neurologic disability that could be related to 
the veteran's service connected psychiatric disorder has been 
identified.  
A consulting VHA physician specifically found that it was at 
least as likely as not that the veteran's service connected 
psychiatric disorder has aggravated his systemic arterial 
hypertension.  

Since there is competent evidence of a current diagnosis of 
systemic arterial hypertension, a service-connected 
psychiatric disability, and competent (medical) evidence of a 
nexus between the hypertension and psychiatric disorder, the 
requirements for establishing secondary service connection 
are met.  Resolving reasonable doubt in the veteran's favor, 
the Board concludes that service connection for systemic 
arterial hypertension is warranted.

Disability Manifested by Head Pain

There is no competent (medical) evidence of record showing 
that the veteran actually has a chronic disability manifested 
by head pain.  CT scan of the brain and neurological 
examination in May 2006 were normal.  The VA examiner stated 
that there was no objective medical or clinical evidence to 
support the veteran's claims that he suffers from any 
blackout spells/headaches/head pain that could be caused or 
aggravated by the service connected mental disorder, or that 
was caused or aggravated by any verified event in service.  
There are no medical opinions of record to contradict this 
conclusion.

While the veteran alleges that he does have a current 
disability manifested by head pain, as a layperson, his 
allegations are not competent evidence of a medical diagnosis 
or nexus.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of proof of current disability, there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Consequently, the preponderance of 
the evidence is against a finding of service connection, and 
the veteran's claim must be denied.


ORDER

Secondary service connection for systemic arterial 
hypertension is granted.

Service connection for a disability manifested by head pain, 
including as secondary to a service connected psychiatric 
disability, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


